Citation Nr: 1733830	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a low spine disability, to include as secondary to the service-connected right hip disability.

2. Entitlement to a rating in excess of 10 percent prior to April 4, 2016, and in excess of 20 percent thereafter for sensory hypoesthesia along the right lateral cutaneous nerve and medial cutaneous thigh branch due to compression.

3. Entitlement to a rating in excess of 20 percent prior to April 4, 2016, and in excess of 30 percent thereafter for arthritis of the right hip.

4. Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In August 2016, the RO granted increased ratings for the right hip and sensory hypoesthesia along the right lateral cutaneous nerve and medial cutaneous thigh branch due to compression ("sensory hypoesthesia").

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a low spine disability, increased ratings for arthritis of the right hip and right knee, as well as the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 4, 2016, the Veteran's sensory hypoesthesia manifested as moderate incomplete paralysis of the femoral nerve.

2.  The Veteran's sensory hypoesthesia has not manifested as severe incomplete paralysis for any period during the pendency of the claim.


CONCLUSIONS OF LAW

1.  Prior to April 4, 2016, the criteria for a 20 percent rating, but not higher, for sensory hypoesthesia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8699-8626 (2016).

2.  The criteria for a rating in excess of 20 percent for sensory hypoesthesia have not been met for any period during the pendency of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8699-8626 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The Board observes that in the June 2017 informal hearing presentation, the Veteran's representative pointed out that a Certified Physician Assistant conducted the April 2016 VA peripheral nerves examination instead of a neurology expert.  The representative provided no rationale specific to the examiner indicating that she is not qualified to perform the examination or that the examination report is otherwise inadequate.  After reviewing the report, the Board finds it is adequate for rating purposes because the examiner reviewed the claims file and provided detailed symptoms describing the severity of the Veteran's sensory hypoesthesia.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's sensory hypoesthesia along the right lateral cutaneous nerve and medial cutaneous thigh branch due to compression has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8699-8626.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2016).  Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2016).  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuritis not characterized by organic changes can receive a maximum rating of moderate, incomplete paralysis, unless it is of the sciatic nerve, in which case the maximum rating is moderately severe, incomplete paralysis.  Id.  Neuralgia can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124. 

Under Diagnostic Code 8626, neuritis of the anterior crural nerve (femoral), an evaluation of 10 percent is assigned for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis.  A 30 percent rating requires severe incomplete paralysis.  A 40 percent evaluation requires complete paralysis of the anterior crural nerve, manifested by paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8626.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran had a VA examination in December 2009.  The Veteran reported that in the last three to four years, his pain has increased in severity and frequency.  He described burning and dysesthesia.  The nerve pain was aggravated by the progressive pain in his hip and knee and became severe with certain precipitating movements, such as prolonged standing, walking in excess of half a block, bending, and stooping.  The pain interfered with employment due to his job duties requiring prolonged walking and walking on uneven terrain.  Testing revealed numbness over the entire anterior and lateral surface of his right thigh and variable hypalgesia and impaired monofilament testing in the lateral and anterior calf.  Deep tendon reflexes were absent.  The examiner stated that the injury caused impairment and that according to the Veteran, it contributed about 30 to 40 percent of his difficulty with standing, walking, bending and stooping activities that were instrumental in his previous employment.  The additional dysesthetic symptoms would suggest progressive deterioration in a major sensory nerve.  The examiner recommended Electromyography (EMG) testing.

During the April 2012 VA examination, the Veteran reported decreased feeling in the right thigh.  The examiner noted severe constant pain and numbness in the right lower extremity.  Sensory testing showed decreased sensation in the upper anterior thigh and knee.  In a May 2012 addendum, the examiner indicated that the Veteran had moderate incomplete paralysis of the external cutaneous nerve.  The examiner observed no change in the severity of the disability after reviewing the claims file.

The Veteran had EMG testing in November 2014.  Testing showed evidence of early, moderate right S1 radiculopathy on electrodiagnostic testing.

During the April 2016 VA examination, the Veteran reported moderate pain, paresthesias, and numbness in the right lower extremity.  Sensory tests showed decreased sensation in the upper anterior thigh and thigh/knee area.  The examiner indicated he had trophic changes characterized by loss of extremity hair and smooth and shiny skin attributable to peripheral neuropathy.  The examiner indicated that the Veteran had moderate incomplete paralysis of the external cutaneous nerve of the thigh.

Based on the foregoing, the Board finds that the Veteran's sensory hypoesthesia has been moderate in severity, causing moderate incomplete paralysis of the nerve, for the entire pendency of the claim.  While the Veteran reported flare-ups, his disability picture is more accurately encompassed in the criteria for the 20 percent rating for moderate incomplete paralysis.  Moreover, the Veteran has not contended not does the evidence show that his disability has caused severe incomplete paralysis of the quadriceps extensor muscles.  Consequently, a 20 percent rating for sensory hypoesthesia along the right lateral cutaneous nerve and medial cutaneous thigh branch due to compression for the period prior to April 4, 2016 is warranted, and to this extent, the appeal is granted.  A rating in excess of 20 percent is not warranted for any period during the pendency of the claim and to this extent, the appeal is denied.
 

ORDER

Prior to April 4, 2016, entitlement to a 20 percent rating for sensory hypoesthesia for the period is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for sensory hypoesthesia for any period during the pendency of the claim is denied.


REMAND

The Veteran seeks service connection for a low spine disability and increased ratings for his arthritis of the right hip and right knee.  He has also raised the issue of entitlement to a TDIU during the pendency of the appeal; thus, the Board has included the issue herein.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

As to service connection for a low spine disability, the Veteran contends that his disability is related to service and/or secondary to his service-connected right hip and knee disabilities.  Service treatment records confirm that the Veteran was involved in a jeep acciene4t in July 1967.  Clinical records show that he had a right thigh hematoma and multipole facial abrasions as a result of the accident.  The record also includes an August 2012 letter from the Veteran's VA provider stating that he has had low back pain since May 2009 and that it is secondary to arthritis, most likely related to a motor vehicle accident he was involved in during service.  Additionally, an August 2013 VA examination shows a diagnosis of mild degenerative disc disease and degenerative joint disease of the thoracolumbar spine.  The August 2013 VA examination report shows the examiner found no nexus between the spine condition and the Veteran's service-connected right hip disability.  The Board finds that another examination is necessary as the current evidence of record is insufficient to address whether service connection is warranted.  The August 2012 letter from the Veteran's VA provider does not contain any basis for the conclusion reached and the VA examiner's August 2013 opinion does not address the Veteran's back disability on a direct basis.  Therefore, another examination must be provided.    

Regarding the right hip and knee disabilities, the United States Court of Appeals for Veterans Claims ("Court") has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The April 2016 VA examinations did not comply with Correia as both knees were not examined and it does not appear that the hip and knee were tested for pain in both active and passive motion.  Further, while the examiner noted pain on movement of the right hip and knee, the examiner did not indicate the degree at which the pain started.  Accordingly, a remand is required to schedule VA examinations to obtain reports that contain adequate information pursuant to Correia.

The TDIU issue is intertwined with the above remanded claims and therefore must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file updated VA treatment records, if any.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current low  spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner should elicit a complete history from the Veteran.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current low spine disability is causally or etiologically related to the Veteran's military service, including the in-service notation of a jeep accident resulting his right thigh hematoma and facial abrasions in July 1967.   

The examiner should also express an opinion as to whether it is at least as likely as (50 percent probability or greater) that any current low spine was either caused by or permanently aggravated by his service-connected right hip and/or knee disabilities. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected right hip and right knee disabilities.  The electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner is asked to specifically test the range of motion of both hips and both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should indicate the degree at which pain is observed on range of motion testing.

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected right hip and right knee disorders.

The examiner should provide a complete rationale for any opinions provided.

4.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


